Citation Nr: 0716676	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-13 789	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chronic constipation.

2.  Entitlement to an initial compensable evaluation for a 
scar resulting from Nissen surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 2002.

These matters come to the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 decision by the RO which 
granted service connection for a scar from Nissen surgery 
with a noncompensable evaluation effective November 1, 2002 
(the date the veteran retired from service), and a May 2003 
decision by the RO which granted service connection for a 
history of chronic constipation with a noncompensable 
evaluation effective November 1, 2002.

The veteran testified at a hearing on his appeal for a 
compensable initial rating for a scar resulting from Nissen 
surgery held at the RO during May 2004 before a decision 
review officer (DRO).

The veteran was scheduled for a February 16, 2005, DRO 
hearing on his appeal for a compensable initial rating for a 
history of chronic constipation, which was rescheduled at his 
request to April 19, 2005.  However, he failed to report.  
Accordingly, the Board will process his appeal as though the 
request for hearing has been withdrawn.  38 C.F.R. § 
20.704(d). 

REMAND

A.  Chronic Constipation

During August 1993 the veteran had surgery for a Nissen 
esophageal fundoplication for gastroesophageal reflux 
disease.  By a November 2002 decision the Manchester, New 
Hampshire, RO granted service connection for status post 
Nissen surgery residuals consisting of liver injury, 
subphrenic abdominal abscess with mesh resuturing, and scars.  
By a May 2003 decision, the RO granted service connection for 
a history of chronic constipation with a noncompensable 
evaluation.  In his October 2004 substantive appeal, the 
veteran contends that a disability rating is warranted 
because he has to remain on laxative medication indefinitely 
in order to have normal bowel movements due to excessive 
surgeries.
 
Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.
   
The veteran's chronic constipation is rated utilizing the 
analogous criteria for irritable bowel syndrome found at 38 
C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 
7319, a noncompensable (zero percent) rating is for 
application when there is mild disability evidenced by 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is for application 
when there is moderate disability evidenced by frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating is for application when there is severe 
disability evidenced by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

At an August 2002 general medical examination at the 
Manchester, New Hampshire, VAMC, the veteran complained, in 
pertinent part, that after his 1993 Nissen surgery, since 
1996, he had experienced chronic constipation which he 
attributed to his inability to use his abdominal muscles due 
to the wire mesh insertion (there was no further examination 
or diagnosis provided).  At a March 2003 examination at the 
Detroit VAMC in connection with his claim for increase, the 
veteran complained that, since his 1993 Nissen surgery, and a 
1995 hernia repair surgery, he had experienced chronic 
constipation and had been laxative-dependent.  He reported 
that he had not had a bowel movement for 5 days. 

B.  Scar

As a result of the veteran's 1993 Nissen esophageal 
fundoplication surgery, he has a 7 by 11/2 inch service-
connected surgical scar on his abdomen extending from the 
xiphoid down to the umbilicus.  The veteran seeks an initial 
compensable rating for that scar. 

In his February 2003 notice of disagreement, the veteran 
contended that the scar was tender, painful, itching, and an 
unsightly deformity.  At the May 2004 DRO hearing, the 
veteran testified that any type of exertion (exercise) or 
lifting that he did, it felt as though the scar was tearing.  
He said that the scar was actually from three surgeries, the 
initial Nissen surgery, and two corrective surgeries after 
that.  He stated that a mesh was installed to allow the 
muscles to regain strength.  He contended that he suffers 
functional limitations because of the scar as far as lifting, 
any type of exercise, bending over, and playing with his 
children.  He testified that he usually squats instead of 
bending down, and when he bends over a lot, it hurts for a 
couple of days after that.  He complained that, when he went 
to his initial VA physical, he was asked if the scar was 
painful, and his reply was that it does get painful but was 
not at that time.  However, the examiner only noted that 
there was no pain.  

The veteran has filed a January 2004 note from his private 
physician, Dr. R.L., who stated that the veteran has a 
vertical scar on his abdominal wall measuring 17 centimeters 
by 1 centimeter.  He said that the scar causes the veteran 
pain with exertion, and prevents him from exercising.  The 
veteran felt that it was tearing.  He could not lift more 
than 20 pounds, and the scar causes him embarrassment.  

In view of the time that has elapsed since the last 
examinations in 2002 and 2003, the Board finds that another 
examination is needed in order to assess the current status 
of the veteran's disabilities.   

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter in connection with 
his claims that complies with the recent 
decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Ask the veteran to identify, and provide 
releases for any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  The veteran 
should be specifically requested to 
provide a release to obtain all treatment 
records from Dr. R.L. that are relevant 
to his surgical scar and his constipation 
disorder.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
a skin examination in order to determine 
the current degree of severity of the 
abdominal scar.  All surgical procedures 
that were involved in creation of the 
scar should be noted.  The abdominal scar 
should be described.  Specific findings 
should be made with respect to the 
location, size (length, width, depth) and 
shape of the surgical scar on the 
veteran's abdomen with a detailed 
description of any associated pain or 
tenderness or limitation of motion due to 
the scar.  The claims file must be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.  

3.  Schedule the veteran for an 
examination by a VA gastroenterologist 
for obtaining a diagnosis of the cause 
and severity of the veteran's 
constipation problem.  The claims file 
must be made available to, and be 
reviewed by, the examiner in conjunction 
with the examination.   With reference to 
Diagnostic Code 7319, the examiner should 
provide a detailed description of any 
disturbances of bowel function and any 
abdominal distress, and provide an 
opinion as to whether the veteran's 
constipation disorder meets any of the 
specified categories for rating, i.e. 
mild, moderate, or severe.  All 
appropriate diagnostic tests should be 
conducted, including a rectal examination 
if deemed appropriate.  A detailed 
rationale must be provided for all 
opinions.   

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.      

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).
 
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 


